Citation Nr: 1723074	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for cervical discogenic disease status post spinal fusion with unfavorable ankylosis of entire cervical spine (hereinafter cervical spine disability), prior to September 11, 2013, and to a rating higher than 40 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to April 1986 and from October 1992 to April 2009.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2015, the Board remanded these claims for additional development.  

In a May 2015 rating decision, the RO granted an increased evaluation of 40 percent for the Veteran's cervical spine disability, effective September 11, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, she is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate a bilateral hearing loss disability, as defined by VA regulations.

2.  Prior to September 11, 2013, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined cervical spine range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

3.  From September 11, 2013, the Veteran's cervical spine disability is not manifested by unfavorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks in the past 12 months.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Prior to September 11, 2013, the criteria for an initial rating higher than 10 percent for cervical discogenic disease status post spinal fusion with unfavorable ankylosis of entire cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  From September 11, 2013, the criteria for a rating higher than 40 percent for cervical discogenic disease status post spinal fusion with unfavorable ankylosis of entire cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016). 

Here, VCAA notice was provided by correspondence in April 2009 for the Veteran's service connection claim.  Regarding the Veteran's claim for an increased rating for the cervical spine, the appeal arises from the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The claims were last adjudicated by a May 2015 rating decision and a May 2015 supplemental statement of the case.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A. VA has associated service treatment records, and post-service records with the claims folder. Virtual VA and VBMS records were reviewed.  Additionally, the Veteran was afforded VA examinations.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.

In February 2015, the Board remanded these claims to afford the Veteran VA examinations and for a medical opinion on the August 2013 private audiological examination.  The Veteran was afforded VA examinations in April 2015 and May 2015 and a medical opinion was provided regarding the private audiological examination.  Therefore, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board acknowledges the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), but the Board finds that here it is not applicable to the issue on appeal.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the Veteran's cervical spine disability, although the spine examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  A new examination would not reveal such range of motion findings present prior to September 2013, and as of September 2013, the range of motion necessary for a higher evaluation would be no range of motion - unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  Additionally, the Board also notes that the Veteran has not challenged the adequacy of the VA medical examinations.  Thus, remand for an examination that complies with Correia would not provide any additional benefit to the Veteran.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  She asserts she was exposed to acoustic trauma during service and currently suffers from hearing loss as a result of that exposure.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts & Analysis

The Veteran's service treatment records indicate that she was "routinely noise exposed".  See April 2000 DD-Form 2216E.  During service, a reference audiogram from November 1988 did not indicate any hearing loss.  Similarly, the Veteran's enlistment examination for her second period of service, dated June 1992, did not note any hearing loss.  

Importantly, however, during service in August 2008, an audiological examination revealed bilateral hearing loss, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
25
45
RIGHT
40
40
35
30
25

Unfortunately, however, the Veteran has not demonstrated bilateral hearing loss post service, as defined by VA regulations.

In June 2009, the Veteran was afforded a VA examination.  On the authorized audiological examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
25
20
RIGHT
25
25
25
25
25

Speech recognition was 100 percent, bilaterally.  The examiner stated that results were clinically normal, but thresholds demonstrated a borderline, mild, sensorineural hearing loss.  The Board notes that these results do not demonstrate a current bilateral hearing loss disability as defined for VA purposes.

Subsequently, the Veteran submitted findings from a private hearing evaluation dated in August 2013.  It was noted on the margin of the audiological results that the Veteran had conductive hearing loss.  Pure tone hearing threshold levels are shown in graphic form instead of numeric form; however, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v Brown, 7 Vet. App 471 474 (1995).  Therefore, the Board remanded this claim in February 2015 for a medical opinion that discussed the August 2013 private audiological results.  

A VA medical opinion was obtained in April 2015.  The examiner stated that the August 2013 audiogram revealed a mild, conductive hearing loss.  The examiner explained that a conductive hearing loss is not suggestive of noise exposure (a sensorineural hearing loss would be expected); conductive hearing loss is typically due to an outer/middle ear issue, which is usually temporary in nature once the outer/middle ear issue is resolved.
The Veteran was then afforded a VA audiological examination in April 2015.  On the authorized audiological examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
15
RIGHT
10
10
10
10
15

Speech recognition was 96 percent, bilaterally.  The Veteran was noted to have normal hearing.  The Board notes that these results do not demonstrate a current bilateral hearing loss disability as defined for VA purposes.

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the August 2013 private audiogram noted a diagnosis of conductive hearing loss and indicates that the Veteran had a pure tone threshold average of 28.3 in the right ear, and 33.3 in the left ear; however, the Board finds that this private record is not adequate for purposes of determining service connection.  It is unclear whether testing was performed by a state-licensed audiologist in a controlled environment.  Therefore, this audiogram is insufficient for determining whether the Veteran demonstrates a hearing loss disability for VA purposes.  38 C.F.R. § 4.85.

Furthermore, for the sake of argument, even if a current hearing loss disability is conceded based on the August 2013 private audiological examination, the Board notes that the August 2013 audiogram states that the Veteran is diagnosed with conductive hearing loss.  The April 2015 VA examiner opined that this type of hearing loss is not suggestive of noise exposure, and is a type of hearing loss typically due to an outer/middle ear issue, which is usually temporary in nature.  There are no medical opinions to the contrary.  Additionally, the April 2015 opinion, which opined the Veteran's August 2013 conductive hearing loss was temporary in nature, is supported by the VA audiogram subsequently conducted in April 2015, which again did not demonstrate hearing loss for VA purposes.

In short, while the Veteran was exposed to in-service acoustic trauma and demonstrated hearing loss during service, the medical evidence does not indicate that the Veteran has a current hearing loss disability, as defined by VA regulations.  Furthermore, the most persuasive evidence shows that the Veteran's diagnosed conductive hearing loss in August 2013 was not due to service.

The Board has considered the Veteran's statements concerning her hearing loss. The Board acknowledges that she is competent to give evidence about what she experiences; for example, the Veteran is competent to describe her hearing difficulties.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinion discussed above.  The Board acknowledges that the Veteran testified that her hearing loss began during service and has continued to present day.  Moreover, the Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of her hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss. As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Entitlement to an Initial Rating Higher than 10 Percent for Cervical Spine Disability, Prior to September 11, 2013, and to a Rating Higher than 40 Percent, Thereafter

The Veteran contends that she is entitled to a higher disability rating for cervical spine disability.

Service connection for cervical spine disability was granted in a November 2009 rating decision, at which a 10 percent rating was assigned, effective April 2009. In November 2009, the Veteran submitted a notice of disagreement for the rating assigned.  In a May 2015 rating decision, the Veteran's rating was increased to 40 percent, effective September 2013.

The Veteran's cervical spine disability is rated under 38 C.F.R. §4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016). 

A rating of 10 percent is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.  

A rating of 30 percent is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A rating of 40 percent is warranted when there is unfavorable ankylosis of the entire cervical spine.  Id.

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. Id.  

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. Id. at Note 1.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id. at Note 2.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 10 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A rating of 20 percent is warranted when there is incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A note following Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Board notes that separate evaluations have been assigned for right and left upper extremity radiculopathy and the Veteran has not indicated disagreement with these ratings; therefore, they will not be considered herein. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability

Prior to September 11, 2013

During service, the Veteran was in a Humvee when it hit a large hole, causing compression of her neck from her helmet.  She was treated symptomatically until she had an anterior cervical fusion.

Service connection for a cervical spine disability was granted in November 2009 rating decision, at which time a 10 percent rating was assigned, effective April 2009.

The Veteran was afforded a VA examination in May 2009.  The Veteran had a flexion of 45 degrees, with pain starting at 10 degrees and ending at 45 degrees; 0 to 45 degrees of extension with pain and stiffness starting at 25 degrees and ending at 45 degrees, 0 to 45 degrees of bilateral lateral flexion with pain and stiffness starting at 25 degrees and ending at 45 degrees and 0 to 80 degrees of bilateral lateral rotation with pain and stiffness starting at 60 degrees and ending at 80 degrees.  There was no evidence of abnormal curvature noted on her cervical spine; however, there was mild evidence of spasm with palpation of her cervical spine.  The examiner opined that the Veteran would have mild functional loss limited to 25 degrees of flexion, and mild physical impairment during flare-ups.  Additionally, the examiner opined that with repetitive ranges of motion, the Veteran would develop mild physical limitation that is mostly manifested by pain and stiffness.  
There was no evidence of additional loss of motion, lack of endurance, fatigability or weakness with repetitive ranges.

The Veteran was afforded a VA examination in September 2012.  The Veteran reported flare-ups after stress.  Forward flexion was to 35 degrees, with pain beginning at 35 degrees, extension was to 35 degrees, with no objective evidence of painful motion, right lateral flexion was to 30 degrees with pain at 30 degrees, left lateral flexion was to 40 degrees, with no objective evidence of painful motion, right lateral rotation was to 80 degrees, with no objective evidence of painful motion, left lateral rotation was to 70 degrees, with pain beginning at 70 degrees.  There was no guarding, muscle spasm, or abnormal spinal contour.  Reflexes were normal, and sensory examination was normal.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

Thus, the overall evidence of record, including on review of the VA examination reports and private medical evidence, do not show any findings of range of motion or other findings that would warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. That is, the overall probative evidence does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined cervical spine range of motion not greater than 170 degrees, even with consideration of pain on motion, stiffness, tightness and other DeLuca factors, including fatigue, weakness, endurance, incoordination.  Also, there was no contention by the Veteran or indication in any medical records of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, prior to September 13, 2013.  Moreover, there is no contention or indication that she is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome.  The VA examiners have indicated that the Veteran does not have a diagnosis of intervertebral disc syndrome. 

The Board observes that the Veteran has complained of neck pain and stiffness to VA examiners. While her descriptions of her symptomatology are both competent and credible, they are outweighed by the medical evidence discussed. The medical findings are more probative since they are made by clinicians with expertise in assessing the severity of spinal disabilities, based upon physical evaluation and diagnostic testing.  38 C.F.R. § 3.159 (a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Importantly, it is clear she experiences some functional loss, such as some loss of motion due to her neck pain, but such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49, for the period prior to September 11, 2013. 

The appeal for a rating higher than 10 percent for a cervical spine disability, prior to September 11, 2013, is denied, as there is no reasonable doubt to resolve in her favor. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

From September 11, 2013

The Veteran testified at the September 2013 Board hearing that she no longer has a range of motion in her neck.  See September 2013 BVA Hearing Transcript, page 10.  She also testified that her neck has become worse and that she has to rely on her husband to take care of her.

The Veteran was afforded a VA examination in May 2015.  The Veteran reported that any persistent movement caused pain.  Examination revealed the Veteran had unfavorable ankylosis of the entire cervical spine at 10-degrees.  The examiner noted that any movement caused pain in the cervical region, and the Veteran had guarding resulting in an abnormal spinal contour.  There was no muscle atrophy and reflexes were normal.  The Veteran did not have a diagnosis of intervertebral disc syndrome; however, the examiner indicated that the Veteran had unfavorable ankylosis of the entire cervical spine.  

As a result of findings from the May 2015 VA examination, the RO granted an increased rating of 40 percent, effective September 11, 2013, the date the Veteran's hearing testimony stating a worsening of symptoms was corroborated by the objective evidence of an examination.

The Veteran does not qualify for an evaluation in excess of 40 percent from September 11, 2013 because the record does not show unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted, the Veteran has been diagnosed with unfavorable ankylosis of the cervical spine.  Furthermore, the Veteran does not qualify for an evaluation in excess of 40 percent based on intervertebral disc syndrome because the record does not show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  At the May 2015 VA examination, the examiner stated that the Veteran was not diagnosed with intervertebral disc syndrome.  

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness.  These complaints are well documented in the Veteran's testimony and VA examinations.  However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for her symptoms.

All Periods on Appeal

The Board acknowledges that the Veteran, in advancing this appeal, believes that her neck disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the cervical spine.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the neck disability.  The clinical assessments of record are considered persuasive as to the Veteran's degree of impairment due to the cervical spine pathology, since they consider the overall industrial impairment due to this service-connected condition. 

The preponderance of the most probative evidence is against the assignment of any initial higher rating for the cervical spine disability.  The findings needed for the next higher evaluation for the cervical spine are not demonstrated. Since the preponderance of the evidence is against an allowance of an initial evaluation in excess of 10 percent, prior to September 11, 2013, and to higher than 40 percent, thereafter, for the cervical spine disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, in light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for her cervical spine disability.  As reflected in the decision above, the Board has not found variation in her symptomatology or clinical findings that would warrant the assignment of any staged rating for the neck disability, other than those currently assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the cervical spine disability on appeal been more disabling than as currently rated.

As a final matter, the Veteran does not contend and the record does not suggest that she is unemployable due to her cervical spine.  During the May 2015 VA examination, the Veteran reported that she was employed.  Accordingly, a claim for a total disability rating based on unemployability has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Prior to September 11, 2013, entitlement to an initial rating higher than 10 percent for cervical discogenic disease status post spinal fusion with unfavorable ankylosis of entire cervical spine is denied.

From September 11, 2013, entitlement to a rating higher than 40 percent for cervical discogenic disease status post spinal fusion with unfavorable ankylosis of entire cervical spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


